DETAILED ACTION
Status of Claims.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Claims 1, 10, 16 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-15 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive. 
With regards to claims 1, 16 and 20. Applicant argues that “[s]pecifically, the cited references fail to describe or disclose “receiv[ing] live data from a plurality of vehicles in the given region” and “determin[ing] a fractional risk value for traversing each path segment of the given region, wherein the fractional risk value is determined using the machine-learned risk regressor using the live data as input,” Examiner respectfully disagrees. Please see the updated rejection below as necessitated by amendments. Where Gibson receive live data from a plurality of vehicles in the given region at least in ¶ 0006 and Meiring use live data as input into a machine learner risk regressor in page 30661.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Gibson et al., (US 2017/0234689 A1) hereinafter “Gibson” in view of Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors, 2015, hereinafter “Meiring”.
Claim 1:
Gibson as shown discloses a transportation management system, the system comprising: 
one or more processors; and one or more memory resources storing: instructions that, when executed by the one or more processors, cause the transportation management system to (Figure 1);
receive live data from a plurality of vehicles in the given region (¶ 0006: “receive location information, real-time operation information, (and/or other information) and provide updated associated risk value.” See also ¶ 0107: “a computing device 102 receives real-time information regarding the operation of vehicles on a road or the condition of the road,” see also ¶ 0125-0126);
determine a fractional risk value for traversing each path segment of the given region (Figures 2-3 and ¶ 0050: “The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic 208) with a line segment and/or point which best pinpoints the area of the road in which the incident(s) occurred may be accomplished by using established GIS locating technology”);
and route vehicles  operating within the given region along lowest risk route options based on the fractional risk value for each path segment (¶ 0026: “access the database of risk values to assist in identifying and presenting alternate low-risk travel routes.” See also ¶ 0062);
Gibson teaches in ¶ 0050: “Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-linear models, a risk value may be calculated (212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident.” Gibson also teaches vehicle log data in ¶ 0093, see also ¶ 0006, 0107 and 0125-0126. Gibson is silent in regard to the following limitations, however Meiring in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout a given region; wherein the fractional risk value is determined using the machine-learned risk regressor using the live data as input (page 30663, 1st paragraph: “Driving pattern parameters such as speed, acceleration and gear-changing behaviour were investigated, and the influence of these parameters analysed through regression analysis.” See also page 30664: “One of the primary focusses of this investigation is to analyse research in the area of driver behaviour solutions in order to address road safety problems. This is achieved through the identification and understanding of the relationship between 

Claims 2 and 17:
Gibson as shown discloses the following limitations:
wherein the executed instructions cause the transportation management system to: for each determination of a fractional risk value for a particular path segment, temporally correlate the fractional risk value to a current set of conditions (Figure 3, see also ¶ 0052-0053: “the vehicle direction may also be considered when retrieving the appropriate risk value (in step 310). […] the time of day may also be considered when retrieving the appropriate risk value (in step 310). In addition, the computing device may receive (in step 308) other information to improve the accuracy of the risk value retrieved (in step 310
based on sensor data from the vehicles operating within the given region (Figure 3, see also ¶ 0028: “vehicle sensors, vehicle OBD, and/or vehicle communication systems, route risk determination systems disclosed herein, may collect, transmit, and/or receive data pertaining to autonomous driving of the vehicles.” See also ¶ 0110: “an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it.”);
As explained above, Gibson teaches the fractional risk value. Gibson is silent in regard to the following limitations, however Meiring in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the fractional risk value is temporally correlated using a machine-learned risk regressor (page 30663, 1st paragraph: “Driving pattern parameters such as speed, acceleration and gear-changing behaviour were investigated, and the influence of these parameters analysed through regression analysis.” See also page 30664: “One of the primary focusses of this investigation is to analyse research in the area of driver behaviour solutions in order to address road safety problems. This is achieved through the identification and understanding of the relationship between driver behaviour and road safety, and the classification of drivers using their propensity to risk [9]. […] This is done in an attempt to move beyond the mere classification of a driver in a certain “risk profile” or “behavioural group” and to combine driving style information in different situations and phases of driving to construct a unique “driver behaviour fingerprint”. The unique identification of a driver can be useful in many commercial applications, especially in the insurance sector where a driver’s risk profile based upon his driving behaviour can be extrapolated to different environments that account for prospective personal risk, such as insurance and loan qualification, as well as insurance premium calculation and adjustment over time.” Page 30655: “The artificial intelligence (AI) and machine learning (ML) algorithms applied in advanced and recent driver behaviour applications are defined properly 
Both Gibson and Meiring describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.” Meiring teaches in the Abstract “various driving style analysis solutions are investigated.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Meiring would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibson to the teaching of Meiring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the fractional risk value is temporally correlated using a machine-learned risk regressor into similar systems. Further, as noted by Meiring “The aim of the investigation is to evaluate the possibilities for unique driver identification utilizing the approaches identified in other driver behaviour studies.” (Meiring, Abstract).
Claims 3 and 18:
Gibson as shown discloses the following limitations:
wherein the current set of conditions comprises at least one of weather conditions or road conditions (Figure 3, note 308 “Receive other information”, see also ¶0038: “The data sources 104, 106 may provide information to the computing device 102. […] road hazard information sources, construction information sources, weather information services, geographic information services, vehicle manufacturers, vehicle safety organizations, and environmental information services. .” See also ¶0080: “Another example may consider current weather conditions, time of day, day of the year, and topography of the road.” And ¶0084: “The personal navigation device 
Claim 7:
Gibson as shown discloses the following limitations:
wherein the log data comprises sensor data received from driver devices, the sensor data comprising at least one of inertial measurement data and image data (Figure 3, see also ¶ 0028: “vehicle sensors, vehicle OBD, and/or vehicle communication systems, route risk determination systems disclosed herein, may collect, transmit, and/or receive data pertaining to autonomous driving of the vehicles.” See also ¶ 0110: “an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it.” And ¶0045: “Vehicle information may include vehicle make, vehicle model, vehicle year, and age. Vehicle information may also include information collected through one or more in-vehicle devices or systems such as an event data recorder (EDR), onboard diagnostic system, global positioning satellite (GPS) device, vehicle autonomous driving system; examples of this information include speed at impact, brakes applied, throttle position, direction at impact, whether the vehicle is engaged in manual or autonomous driving.”);
Claim 8:
Gibson as shown discloses the following limitations:
wherein the log data is autonomous vehicle log data (¶0093: “An autonomous route risk value for the travel route is determined using historical accident information of 
Claim 9:
Gibson as shown discloses the following limitations:
wherein the log data comprises at last one of LIDAR, RADAR, SONAR or image data (¶ 0110: “an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it.”);.”);
Claim 10:
Gibson as shown discloses the following limitations:
wherein the log data comprises input data corresponding to one or more autonomous vehicle control input for at least one control mechanism of an autonomous vehicle (¶ 0113-0115: “vehicle-to-vehicle (V2V) communication or vehicle-to-infrastructure (V2I) communication may be accomplished with a short-range vehicle-based data transmission systems configured to transmit vehicle operational data to other nearby vehicles, and to receive vehicle operational data from other nearby vehicles.” See also ¶ 0028: “vehicle sensors, vehicle OBD, and/or vehicle communication systems, route risk determination systems disclosed herein, may collect, transmit, and/or receive data pertaining to autonomous driving of the vehicles. In autonomous driving, the vehicle fulfills all or part of the driving without being piloted by a driver. An autonomous car can be also referred to as a driverless car, self-driving car, or robot car. For example, in autonomous driving, a vehicle control computer may be configured to operate all or some aspects of the vehicle driving, including but not limited to acceleration, deceleration, steering, and/or route navigation. A vehicle with an autonomous driving capability may sense its surroundings using the vehicle sensors and/or receive inputs regarding control of the vehicle from the vehicle communications systems, including but not limited to short range communication systems, telematics, or other vehicle communication systems.”);
Claim 11:
Gibson as shown discloses the following limitations:
wherein the sensor data received from at least one driver device (Figure 3, see also ¶ 0028: “vehicle sensors, vehicle OBD, and/or vehicle communication systems, route risk determination systems disclosed herein, may collect, transmit, and/or receive data pertaining to autonomous driving of the vehicles.” See also ¶ 0110: “an autonomous or semi-autonomous vehicle may automatically slow down significantly if the vehicle detects (via sensors, cameras, or other devices) a moving ball type object in anticipation that a child may enter the roadway to retrieve it.” And ¶0045: “Vehicle information may include vehicle make, vehicle model, vehicle year, and age. Vehicle information may also include information collected through one or more in-vehicle devices or systems such as an event data recorder (EDR), onboard diagnostic system, global positioning satellite (GPS) device, vehicle autonomous driving system; examples of this information include speed at impact, brakes applied, throttle position, direction at impact, whether the vehicle is engaged in manual or autonomous driving.”);
Claim 16:
Gibson as shown discloses a non-transitory computer readable medium (¶0054), the non-transitory computer readable medium comprising: 
instructions that, when executed by the one or more processors, cause the transportation management system to (Figure 1);
determine a fractional risk value for traversing each path segment of the given region (Figures 2-3 and ¶ 0050: “The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident. Associating the risk value (in step 208) with a line segment and/or point which best pinpoints the area of the road 
and route vehicles operating within the given region along lowest risk route options based on the fractional risk value for each path segment (¶ 0026: “access the database of risk values to assist in identifying and presenting alternate low-risk travel routes.” See also ¶ 0062);
Gibson teaches in ¶ 0050: “Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-linear models, a risk value may be calculated (212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident.” Gibson also teaches vehicle log data in ¶ 0093. Gibson is silent in regard to the following limitations, however Meiring in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout  a given region; wherein the fractional risk value is determined using the machine-learned risk regressor (page 30663, 1st paragraph: “Driving pattern parameters such as speed, acceleration and gear-changing behaviour were investigated, and the influence of these parameters analysed through regression analysis.” See also page 30664: “One of the primary focusses of this investigation is to analyse research in the area of driver behaviour solutions in order to address road safety problems. This is achieved through the identification and understanding of the relationship between driver behaviour and road safety, and the classification of drivers using their propensity to risk [9]. […] This is done in an attempt to move beyond the mere classification of a driver in a certain “risk profile” or “behavioural group” and to combine driving style information in 
Both Gibson and Meiring describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.”  Meiring teaches in the Abstract “various driving style analysis solutions are investigated.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Meiring would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibson to the teaching of Meiring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout a given region; wherein the fractional risk value is determined using the machine-learned risk regressor into similar systems. Further, as noted by Meiring “The aim of the investigation is to evaluate the possibilities for unique driver identification utilizing the approaches identified in other driver behaviour studies.” (Meiring, Abstract).
Claim 20:

a computer system comprising one or more processors (Figure 1);
collecting, by the computer system, log data from vehicles operating throughout a given region, the log data comprising historical data of harmful events and close calls (¶ 0093: “an analysis of historical accident information can be performed to determine whether autonomous or manual driving over a travel route provides less risk of accident. In an embodiment, a travel route for an autonomous vehicle is received by the system (step 702). An analysis of historical accident information is performed for the travel route. The analysis includes identifying accident information for vehicles engaged in autonomous driving over the travel route and accident information for vehicles engaged in manual driving over the travel route. An autonomous route risk value for the travel route is determined using historical accident information of autonomous vehicles engaged in autonomous driving over the travel route (step 704). A manual route risk value for the travel route is determined using historical accident information for vehicles engaged in manual driving over the travel route (step 706). […] The determination for the travel route can be stored in a database (step 710) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route.”);
determining, by the computer system, a fractional risk value for traversing each path segment of the given region and (Figures 2-3 and ¶ 0050: “The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident. Associating the risk value (in step 208
routing, by the computer system, vehicles within the given region along lowest risk route options based on the fractional risk value for each path segment (¶ 0026: “access the database of risk values to assist in identifying and presenting alternate low-risk travel routes.” See also ¶ 0062);
Gibson teaches in ¶ 0050: “Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-linear models, a risk value may be calculated (212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident.” Gibson also teaches vehicle log data in ¶ 0093. Gibson is silent in regard to the following limitations, however Meiring in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the fractional risk value is determined using the machine-learned risk regressor, wherein the machine-learned risk regressor comprises a neural network trained using the log data (page 30663, 1st paragraph: “Driving pattern parameters such as speed, acceleration and gear-changing behaviour were investigated, and the influence of these parameters analysed through regression analysis.” See also page 30664: “One of the primary focusses of this investigation is to analyse research in the area of driver behaviour solutions in order to address road safety problems. This is achieved through the identification and understanding of the relationship between driver behaviour and road safety, and the classification of drivers using their propensity to risk [9]. […] This is done in an attempt to move beyond the mere classification of a driver in a certain “risk profile” or “behavioural group” and to combine driving style information in different situations and phases of driving to construct a unique “driver behaviour fingerprint”. The unique identification of a driver can be useful in many commercial applications, especially in the insurance sector where a driver’s risk profile based upon his driving behaviour can be extrapolated to 
Both Gibson and Meiring describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.”  Meiring teaches in the Abstract “various driving style analysis solutions are investigated.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Meiring would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gibson to the teaching of Meiring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the fractional risk value is determined using the machine-learned risk regressor, wherein the machine-learned risk regressor comprises a neural network trained using the log data into similar systems. Further, as noted by Meiring “The aim of the investigation is to evaluate the possibilities for unique driver identification utilizing the approaches identified in other driver behaviour studies.” (Meiring, Abstract).
Claims 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Gibson et al., (US 2017/0234689 A1) hereinafter “Gibson” and Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors, 2015, hereinafter “Meiring” as applied to claims 2 and 17 above further in view of Hileman et al., (US 2003/0040944 A1) hereinafter “Hileman”
Claims 4 and 19:
Gibson in view of Meiring is silent in regard to the following limitations, however Hileman in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
receive a plurality of transport requests, wherein each of the plurality of transport requests indicates a pick-up location and a drop-off location, (¶ 0007: “the transportation request information from the user system for passenger or package transportation may include origination, destination, travel time, and the number of passengers or type of packages to be transported.” See also ¶ 0030: “the server determines vehicle transportation information for the vehicles capable of providing the requested transportation. This is a function of current vehicle location, capacity, and availability information, all of which is maintained in the server memory or database and updated as necessary to ensure real-time information is available to the server to evaluate new transportation requests.”);
and, for each of the plurality of transport requests, determine a plurality of route options between the pick-up location and the drop-off location associated with the respective transport request, and (¶ 0008: “determining vehicles capable of providing the requested passenger or package transportation along possible routes of travel, determining vehicle transportation information for vehicles capable of providing the requested passenger or package transportation along possible routes of travel”);
Both Gibson and Hileman describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.” Hileman teaches in the Abstract “The transportation system and method includes a server in communication with a user and a vehicle via a wired or wireless data channel.”  Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Hileman would have yielded predictable results and resulted in an improved system.  and for each received of the plurality of transport requests: determine a plurality of route options between the pick-up location and the drop-off location associated with the respective transport request into similar systems. Further, as noted by Hileman “evaluating transportation needs and calculating transportation charges that accounts for traveling time, traffic conditions, and other factors affecting the efficiency of the transportation process.” (Hileman, ¶ 0011).
In addition, Gibson teaches:
and  determine an aggregate risk value for each route option of the plurality of route options  based at least in part on the current set of conditions and the correlated fractional risk value of each path segment along the respective route option (Figures 3-4 and ¶ 0057: “The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410.))”;
Claim 5:
Gibson as shown discloses the following limitations:
wherein the executed instructions cause the transportation management system to further determine the aggregate risk value for each route option of the plurality of route options based on predicted conditions at a time a vehicle selected to traverse the route option will arrive at a particular path segment of the respective route option (Figures 3-4 and ¶ 0057: “The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410.)” see also ¶ 0050: “Applying actuarial and/or statistical modeling techniques involving multiple predictors, such as generalized linear models and non-212), and the calculated risk value may be recorded in memory (116) (in step 214). The multiple predictors involved in the statistical model used to calculate a risk value may include accident information, geographic information, and vehicle information, including whether the vehicle was operating autonomously or manually at the time of the accident.” And the Abstract “The route risk mitigation system may receive location information, real-time operation information, (and/or other information) and provide updated associated risk values.”);
Claim 6:
Gibson as shown discloses the following limitations:
wherein the executed instructions cause the transportation management system to determine the lowest risk route option from the plurality of route options based on the aggregate risk value for each route option of the plurality of route options (¶ 0026: “access the database of risk values to assist in identifying and presenting alternate low-risk travel routes.” And the Abstract “mitigates the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes” and ¶ 0057: “The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410.))”;
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable by Gibson et al., (US 2017/0234689 A1) hereinafter “Gibson” and Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors, 2015, hereinafter “Meiring” as applied to claim 1 further in view of Alex Mashinsky (US 2006/0059023 A1).
Claim 12:
Gibson in view of Meiring is silent in regard to the following limitations, however Mashinsky in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the executed instructions cause the transportation management system to: manage an on-demand transportation service by receiving transport requests from requesting users and matching the requesting users with servicing drivers (¶ 0027: “matching of drivers and passengers can be made based on many parameters including price, location, length of time required, pickup and delivery flexibility, willingness to share a ride, payment method, amount of gratitude, ranking, car type and other parameters.”, see also ¶ 0029: “this facility allows matching of the exact type of vehicle and driver 120 to the exact requirement of the passenger 110.”);
Both Gibson and Mashinsky describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.” Mashinsky teaches in the Abstract “The transportation system and method includes a server in communication with a user and a vehicle via a wired or wireless data channel.”  Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Mashinsky would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mashinsky to the teaching of Gibson in view of Meiring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the executed instructions further cause the transportation management system to: manage an on-demand transportation service by receiving transport requests from requesting users and matching the requesting users with servicing drivers into similar systems. Further, as noted by Mashinsky “the system may be enabled to match cars with potential customers who are located near the anticipated destination of the vehicle. The matching may be performed based on estimated travel time of the car that is en route, which in turn may be based upon historical traffic data, speed-limits, road construction or closure information, distance information, calculated travel speed (via GPS, a speedometer interface, or other means), weather conditions and/or other means.” (Mashinsky, ¶ 0029).
Claim 13:
Gibson teaches safety-driven autonomous vehicles (SDAVS) in Figure 10, note reference character 1008 “place vehicle in safe autonomous mode in response to inaction by driver” see also ¶ 0028 which describes fully autonomous vehicles (FAVS). Gibson in view of Meiring is silent in regard to the following limitations, however Mashinsky in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the executed instructions cause the transportation management system to manage the on-demand transportation service by matching requesting users with safety-driven autonomous vehicles and fully autonomous vehicles (¶ 0027: “matching of drivers and passengers can be made based on many parameters including price, location, length of time required, pickup and delivery flexibility, willingness to share a ride, payment method, amount of gratitude, ranking, car type and other parameters.”, see also ¶ 0029: “this facility allows matching of the exact type of vehicle and driver 120 to the exact requirement of the passenger 110.” ¶ 0041: “the user may further select a particular driver, or the language a driver speaks, the car type, any special requirements and/or the like.”);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the matching cars/vehicles type with a user of Mashinsky for the safety-driven autonomous vehicles and fully autonomous vehicles of Gibson. Thus, the simple substitution of one known element for another producing a predictable result (e.g., matching the user preference for a car/vehicle type) renders the claim obvious.
Claim 14:
Gibson in view of Meiring is silent in regard to the following limitations, however Mashinsky in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein each transport request indicates a pick-up location and a drop-off location, (¶ 0048: “The user/customer information database 220 may store information on the location of a user, desired destinations, desired times of pickup at locations, desired time of drop-off at destination.”);
Both Gibson and Mashinsky describes vehicle management. Gibson teaches in the Abstract “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.” Mashinsky teaches in the Abstract “The transportation system and method includes a server in communication with a user and a vehicle via a wired or wireless data channel.”  Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Mashinsky would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mashinsky to the teaching of Gibson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein each transport request indicates a pick-up location and a drop-off location into similar systems. Further, as noted by Mashinsky “the system may be enabled to match cars with potential customers who are located near the anticipated destination of the vehicle. The matching may be performed based on estimated travel time of the car that is en route, which in turn may be based upon historical traffic data, speed-limits, road construction or closure information, distance information, calculated travel speed (via GPS, a speedometer interface, or other means), weather conditions and/or other means.” (Mashinsky, ¶ 0029).
In addition, Gibson teaches
and wherein the executed instructions further cause the transportation management system to, for a particular transport request from a particular requesting user: determine an aggregate risk quantity for transporting the particular requesting user from a particular pick-up location to a particular drop-off location; and (¶ 0093: “an 706). […] The determination for the travel route can be stored in a database (step 710) for use in, for example, future risk assessments of the travel route, making driving determinations for an autonomous vehicle over the travel route, and/or making manual driving decisions over the travel route.” And ¶ 0057: “The risk values retrieved (in step 404) for the travel route may be aggregated (in step 408) and a total risk value for the travel route may be sent (in step 410.)”);
filter a candidate set of vehicles for servicing the transport request, wherein the candidate set of vehicles is filtered based on the aggregate risk quantity exceeding a risk threshold corresponding to each of the candidate set of vehicles (Figure 7, note reference character 708, “Compare the route risk values and determine whether autonomous or manual driving provides less risk of accident over the travel route”);
Claim 15:
Gibson teaches safety-driven autonomous vehicles (SDAVS) in Figure 10, note reference character 1008 “place vehicle in safe autonomous mode in response to inaction by driver” see also ¶ 0028 which describes fully autonomous vehicles (FAVS). Gibson in view of Meiring is silent in regard to the following limitations, however Mashinsky in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the executed instructions cause the transportation management system to filter out a vehicle type from the candidate set of vehicles, wherein the vehicle type is selected from safety driven autonomous vehicles and fully autonomous vehicles (¶ 0027: “matching of drivers and passengers can be made based on many parameters including price, location, length of time required, pickup and delivery flexibility, willingness to share a ride, payment method, amount of gratitude, ranking, car type and other parameters.”, see also ¶ 0029: “this facility allows matching of the exact 120 to the exact requirement of the passenger 110.” ¶ 0041: “the user may further select a particular driver, or the language a driver speaks, the car type, any special requirements and/or the like.”);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the matching cars/vehicles type with a user of Mashinsky for the safety-driven autonomous vehicles and fully autonomous vehicles of Gibson. Thus, the simple substitution of one known element for another producing a predictable result (e.g., matching/filtering the user preference for a car/vehicle type) renders the claim obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623